Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 1 of 19

0/04
o FILED

Boris Nichols and Tonnie Smith Nichols DEC 2 0 2019
Applicants Pro Per Mark C. McCart. cy
8562 E 32nd St. U.S. DISTR) eT count

Phone:(918) 812-8578
Email: Tonnie2you@msn.com

REBUTTAL, RESPONSE, COUNTER OFFER AND OBJECTION TO ALL ADVERSE
AND MOOT ACTIONS, OPINIONS AND DECISIONS AGAINST THE CLAIMANTS.

THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

jie x
In re the matter of: Case Number: (_° | Q_ Cy-<
NY 0048
SEO - FHM
Boris Nichols and Tonnie Smith Nichols | AFFIDAVIT OF BORIS NICHOLS IN
SUPPORT OF FACTS
VS
U.S.BANK NATIONAL ASSOCIATION
ET.AL

 

 

CAUSE OF ACTION: rQuiTABLE ESTOPPEL, TITLE 42 USC 14141 & ECT.-OFFICIAL MISCONDUCT

 

SUBJECT MATTER: TITLE 18 USC 241-242 & ECT-DEPRIVATION OF RIGHT IN CONSPIRACY.

I, Boris Nichols, being of sound mind and over the age of (21) twenty-one, do declare and
affirm under penalty of perjury of the following first-hand knowledge, common sense
and reasonable belief:

1. Affiant Boris Nichols and Tonnie Nichols is party to an arbitration agreement
with U.S. Bank, National Association, Et Al, First Mortgage, LLC and Andy

Cerere, CEO et.al dated JULY 11, 2019 only. Now comes the natural,
aggrieved woman, Tonnie Nichols and aggrieved natural man
Boris Nichols with the affirmed affidavit and verified statement
of facts in which, Agent Dowdell gave an unauthorized opinion,
stating that he, Agent Dowdell stated that the “arbitrator was

not a legit arbitrator”. The Claimant Conditionally, accepts

Pg. 1 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 2 of 19

Agent Dowdell’s premise, Upon Offer of Proof of Claims and
Proof authority to interfere with the Claimant’s ability and right
to contract in equity? As a natural conscious persons, the
Claimants, as ones of “WE” the People do NOT elect or
condone officials who are not for the people and war with the
United States of America’s constitution. The non-facts and
opinions in this case, by Agent Dowdell must be removed,
discharged, vacated, stayed, discharged and expunged. The
Claimant requires and insist that by ONLY verified sworn
affidavit, with first-hand knowledge of S.A.A. LIMITED or the
contracting arbitrator ONLY to state claims against the
Claimant and IMMEDIATELY WITHOUT DELAY CEASE
AND DESIST all defamation and assassination of the
Claimant’s character and grave slander. The Claimants and
natural persons Boris and Tonnie Nichols are NOT lawyers, and
there was no consideration for the rules in this court to keep
natural, conscious people fair justice against fraud and

irreparable injury.

2. The Facts of this case have been ignored and the Agent Dowdell
is biased and defective and Agent Dowdell has committed a fraud
upon the court and the People and the Claimants of the United
States of America, falsified the court record, tampered with
evidence and this Agent Dowdell has Breached his oath of office,
B.A.R. laws, Maritime Laws, Anti-Bribery Statement, Foriegn

Pg. 2 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 3 of 19

Statement Clause, and is ECCLESTATICALLY Dishonored.
This matter MUST be reviewed because there is NO contract with
Tonnie Nichols, Boris Nichols and U.S. BANK NATIONAL
ASSOCIATION. FURTHERMORE, PRIMA FACIE,-ON ITS
FACE, DEFACTO-NO FACTS, BY A PREPONDERANCE OF
EVIDENCE, LACKING SUBJECT MATTER, JURISDICTION
AND MOOT IN ITS ENTIRETY. The Claimant’s agrees to
contract at anytime in conception of purchase of our home
between Alisha Deere and Boris and Tonnie Nichols.
[DECEPTIVE BUSINESS PRACTICES:]-At NO OCCASION
OR OCCURRENCE was there ANY VALID OR OTHERWISE
contract between U.S. BANK and the Claimant. There is no sworn
affidavits as to U.S..BANK SHOWING PROOF OF CLAIMS,
with first-hand knowledge.

3. The Claimant has not been afforded DUE PROCESS, AND
EQUITY IN THE LAW BY THE BIAS AGENT Dowdell who
procedurally and ethically error, lacking Personal Jurisdiction and
with all due respect, first hand knowledge of the law, made
apparent by the Agent Dowdell’s written and spoken opinions on
_ 09 /10_/20_ 19 A.D., which deprived the Claimants of a
fair hearing, and Due Process. The agent Dowdell, has caused
irreperable injury to the Claimant through Agent Dowdell’s
character assassination of the company SAA LIMITED, which
provides arbitrational services and contract common law remedy

by Third Party Arbitration. Take Judicial notice, with all due

Pg. 3 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 4 of 19

respect, that Agent Dowdell’s slander in this matter is a breach of
the judicial canons, Bar Laws, Maritime laws, and breach of
judicial conduct, manners, and personal and mental awareness.
The Claimants are concerned with the mental status of this agent
Dowdell, because it has caused irreparable harm to the natural
persons Tonnie Nichols and Boris Nichols and the PEOPLE all
over the United states of America by erroneously, and
inappropriately attaching his-Agent Dowdell personal and biased
opinion to try to establish case law. This is the Claimant’s belief
that 90 percent of all cases brought by the people in the courts are
dismissed. This supports the Claimant’s position of a deprivation

of rights in conspiracy against the people.

4. The Claimants also add that, this court is operating under
maritime law by the fringes on the flag, in the court and the
performance of words, by the Agents, Judges, lawyers and their
moot and biased responses, granting motions with preferential
treatment to the Bar members (Lawyers and Judges rulings). The
Claimant recognizes the court agents perform, prosecute and bid
on cases lacking true and valid evidence. But first come, first
served, lacking care or concern for the best interest of the parties
or the law. The Agents of the courts are as “Pirates” at sea,
removing vast numbers of Claimant’s to their rightful “booty” and
destroying the Claimant’s and the People’s right to the pursuit of
happiness, life, liberty and freedom. The Claimant’s reference

booties as (assets) taken from the people of the land. With all due

Pg. 4 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 5 of 19

respect, This game of “Word-play” is disgusting and has become
a detriment to the people, and the reason why natural persons,
attempt to create contracts of “our” own, like we're supposed to
be afforded, in common law. This court has and is not operating
under common law but, operating under man-made and moot

rules which change every case and day.

5. When Claimant's request motion(s), in Equity, it is never
answered until, BIASED ruling(s) of the Agent Dowdell who
gives, to the apparent bar member, and grants whatever they
opposed party request in verbally, in motions or orders without
any proof of claim, which can be ascertained on the internet or
public domain. As previously stated. All Bar members, of which
the Agent Dowdell, acting as Judge is also a part of the Claimant's
affidavit citing agent Dowdell’s Conflict of interest in the
captioned case(s) and matter(s). It is the belief the Claimant that
90% of all cases are being dismissed in this court. With all due
respect: the Claimant sees no equitable justice, in the captioned
matter(s). With all due respect, the Claimant was, is are coercively
contracting and participating in your “kangaroo” courts filled with

the B.A.R., Maritime laws, fictitious and moot statues.

6. In King James Bible states Luke 11:37 vs 56 “And He said, “Woe to
you also, lawyers! For you load men with burdens hard to bear, and you yourselves

do not touch the burdens with one of your fingers. Luke 11:37 vs 45 “Woe to you
lawyers! For you have taken away the key of knowledge. You did

not enter in yourselves, and those who were entering in you

Pg. 5S case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 6 of 19

hindered.” THE CLAIMANT RIGHTS HAVE BEEN IMPEDED AND HINDERED.

7. 2 The repetitive abuse and misuse of this case by the agent John
Dowdell presiding proves, that there is a need for the
development of an equitable, legal entity that will not render moot
case laws by opinions, de facto and jurisdiction. With all due
respect, the Agent Dowdell, obviously has no firsthand
knowledge of the law and the duties of his seat of office, and
what the law requirements are for arbitration. If his, -Agent
Dowdell, had firsthand knowledge, no offer of proof of claims
were presented and the agent Dowdell’s opinion is enforced as
factual. Agent Dowdell is required under penalty and perjury to
provide offer of Proof of claim to Claimant, IMMEDIATELY,
WITHOUT DELAY or, RECUSE HIMSELF IMMEDIATELY
WITHOUT DELAY, ATTACHING sworn affidavit of the facts
to the CLAIMANTS or, AGENT Dowdell, REPENT,
RENDERING IN FAVORABLE DECISION FOR THE
CLAIMANTS or have it removed immediately.

8. Furthermore, the agent Dowdell did not have an objective opinion,
but the views and comments appears to be totally personal and not
beneficial to the natural man and woman Tonnie Nichols and
Boris Nichols. (1)We accept your oath of office, but (2)not your
personal opinion, which has caused irreparable harm to the
Claimants and in other cases against the PEOPLE of The United

States of America, lacking jurisdiction and under color of law.

Pg. 6 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 7 of 19

9. The Agent Dowdell Impeding and obstructing this arbitration
lacked jurisdiction and consent of the Claimants, and despite
Agent Dowdell attempts to slander and abuse his power. The
Claimants Boris and Tonnie Nichols want to add that the judge is
practicing law from the bench by issuing an opinion, that's being
passed around as if its law, also across the country which is not

POSITIVE LAW AND IS TREASON.

10. All the information has not been brought forth regarding the
foreclosure, lacks sworn affidavit under penalty of perjury and
by offer of proof of claim. Also, there are no valid, original
documents for the court’s Agent Dowdell, opinions, neither
authenticated nor, verified this case yet the Agent Dowdell’s
opinion unlawfully, stood as contract, injuring the Claimants,
under duress and the Claimants mental understanding is not
accurate. If the Agent Dowdell wants to take cheap shots
defaming the Claimants then the Claimant ask the Agent
Dowdell recuse himself and send this case to another Agent that
is not in dishonor or conflict with the Claimants. It appears that
the Agent Dowdell libelous insults hurled at SAA LIMITED
was personal because of the fact that Agent Dowdell NEVER
SEEN THE CLAIMANT’S CONTRACT and used internet
information, opinion, presumptions and presumptions, DE
FACTO. They have provided a purported “Final Arbitration
Award,” issued by Sitcomm Arbitration Association in their

exhibits. Agent John Dowdell states “That document is a bizarre

Pg. 7 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 8 of 19

jumble of inconsistent, nonsensical word salad.” It is evident

that Agent Dowdell is practicing law from the bench which in
Article 3 section 4 of the constitution states “The Judges,
both of the supreme and inferior Courts, shall hold their

Offices during good Behavior” The Claimants have beared
the brunt of Agent Dowdell’s emotional disdain for the
Claimant’s right to equitable justice. The foreclosure action
against the claimants has been a grave injustice against the
claimants. Agent Dowdell’s Fraudulent acts to conceal his-
agent Dowdell, misconduct and fraud upon the court and
against the claimants. Agent Dowdell should have provided the
claimant with the remedy. Claminat asserts the fact that no
original contract was never entered into with U.S. BANK
before December 19, 2018, stated and documented in the court
of record. The Claimants have repeatedly request offer of proof
of claims, proof of original notes, demanded the books be
brought in to verify GAAP has been follow the laws and
policies. The claimants are requesting that Agent DOWDELL
do what’s right and in the best interests of the Claimant, in
accordance to the law. The claimants also assert that All the
documents entered in the court of record including the service
was copies, fraud and the agent DOWDELL allowed fraudulent

records into the court of record.

Pg. 8 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 9 of 19

FOR THE STATE OF THE UNION OF New York
For the County of Onondaga, On the land. U.s.a.

Statement of Truth of Facts of a Concerned National:

NATIONAL ORDER FOR COMPLIANCE

Now Comes, (i) Rochelle-Maretta: Brooks, Concerned, United States of America, Indigenous
National, natural (Wo)man, Sur Juris, Mother, Sister, Cousin, Aunt, Friend of the People of the
United States of America and as one of the People: Nunc pro tune-this for then, that on the day
He, of /7E Ce po her r20_/T ap. (i), (Wo)man, Rochelle-Maretta:Brooks, received
first-hand, eye-witness testimony of and by the aggrieved natural (Wo)man and United States
National Tonnie Smith Nichols, who has verified and provided proof of ALL claims, on a point by
point basis with, facts, regarding the matter of:

Agarieved: Boris Nichols and Tonnie Smith Nichols,

A.R., Holder in Due Course, Sur Juris, Plaintiff, Claimant, al., ect.,

5 “VV
j YG A Db
CL. y Tih) Aik al., ect.
Defendant/Respondent, al., ect.

And upon belief of the facts stated herein, and the matter(s) being adjudicated, (i) Natural
(Wo)man, Rochelle-Maretta:Brooks, act and come forth with this JUDGEMENT/ORDER FOR
COMPLIANCE WITH EQUITABLE REMEDY, CURE AND MAINTENANCE OF THIS/T HESE
MATTER(S) OT POSSIBLE, SEALED, FORWARD AND PRESENTED THIS/THESE
MATTER(S) BEFORE AND ONLY TO THE GRAND JURY, IMMEDIATELY WITHOUT DELAY,

AS TIME IS OF ESSENCE. % Rochelle -Maretta:Brooks

8) Peasty (eA Se Prev — by
™ © Boris Nichols ® \

% Rochelle-Maretta: Brooks _

8562 E 32nd St, IS)_ “Bre ks peck [¢hlev« bbe

Phone:(918) 812-8578 ™ © Tonnie Smith Nichols ®

Email; Tonnie2you@msn.com - ; Pp pf + |
“Prius ASM, fRlev < LX
/S/ ™ © Rochelle-Maretta:Brooks ®

% & RFD TO: 231 LILAC ST., SYRACUSE, NY
[00000-13208] ONONDAGA COUNTY, U.S.A.
™ © SYRACUSESTOLEFAITHANDHOPE®

Affirmed in the light of 1: day fk 20 U-month of 20) Y ap.

PE RAD

    
  

Boris Nichols and Tonnie Smith Nichols
Applicants Pro Per

(ee ee Sony
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 10 of 19

11. According to the Amendment 11: The Judicial power of the United
States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens
of another State, or by Citizens or Subjects of any Foreign State. The
Claimants were dragged out of their home by court
officers/agents, with no warrant and put in the street, left
homeless as natural man and natural woman all because of the
lack of justice to performed by this and the lower courts. There
is no accountability for these private courts proceedings and the

claimants require equitable relief.

e The Claimants have been railroaded to the point that this case
needs to be re-evaluated because, of agent DOWDELL’s
negligence and continuous remand of the case.

12. In closing, the case was removed from state court to this court
and this court violated already in place orders in favor of The
Claimants. This case also has become an unlawful precedence
being sent in other cases around the world and according to
article v and opinion from a judge does not settle the case for
anyone or set the case as law. Article v.

   

pplicants Pro Per

 

FE REAR
JANETTA HARRIS

 

Notary tee "8562 E 32nd St.

x / Commission #o0pz0e 3 Pulses Oblabory PUN
Expires: February 8, 2020 . Phone: (91 8) 812-8578
TOTES

Email: Tonnie2you@msn.com
Jurat

state of 0a hema _)
) ss
County of / rl 4a )

Subscribed and sworn (or affirmed) before me this 16. th day of Lee, 2 2019.

Pg. 9 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 11 of 19

As)

  

Notary Public

Pg. 10 case without remedy.
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 12 of 19

| 10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

CERTIFICATE OF SERVICE

Copies of Applicant’s Violation Warning. Denial of Rights Under Color of Law In Opposition

were sent to the Clerk of the Court by Tonnie Nichols by hand delivery and to Counsel as
listed below

Jown Dowdell
333 W 4th St # 411, Tulsa, OK 74103

By: dou, Quelnoly cd) Jere hele,
Boris Nichols
Tonnie Smith Nichols
Applicants Pro Per
8562 E 32nd St.
Tulsa, OK 74145
Phone: (918) 812-8578
Email: Tonnie2you@msn.com
Boris Nichols, Pro Se Plaintiff

 
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 13 of 19

FOR THE STATE OF THE UNION OF New York
For the County of Onondaga, On the land. U.s.a.

NATIONAL ORDER FOR COMPLIANCE

Now Comes, (i) Rochelle-Maretta: Brooks, Concerned, United States of America, Indigenous
National, natural (Wo)man, Sur Juris, Mother, Sister, Cousin, Aunt, Friend of the People of the
United States of America and as one of the People: Nunc pro tunc-this for then, that on the day
Lo , of (72 Ce fa De re __120_/F ap. (i), (Wo)man, Rochelle-Maretta:Brooks, received
first-hand, eye-witness testimony of and by the aggrieved natural (Wo)man and United States
National Tonnie Smith Nichols, who has verified and provided proof of ALL claims, ona point by
point basis with, facts, regarding the matter of:

Aggrieved: Boris Nichols and Tonnie Smith Nichols,
A.R., Holder in Due Course, Sur Juris, Plaintiff, Claimant, al., ect.,

' ae .
| ‘ ) tf SA ALL al., ect.

Defendant/Respondent, al., ect.

SSS>SS>SSSrSSsSr ee - = - -  L == =
CSS SRS SRR SESS SSS SSrisss see --

And upon belief of the facts stated herein, and the matter(s) being adjudicated, (i) Natural

(Wo)man, Rochelle-Maretta:Brooks, act and come forth with this JUDGEMENT/ORDER FOR

COMPLIANCE WITH EQUITABLE REMEDY, CURE AND MAINTENANCE OF THIS/THESE

MATTER(S) OT POSSIBLE, SEALED, FORWARD AND PRESENTED THIS/THESE

MATTER(S) BEFORE AND ONLY TO THE GRAND JURY, IMMEDIATELY WITHOUT DELAY,

AS TIME IS OF ESSENCE. % Rochelle -Maretta:Brooks

Si Brasty oA Me Prey o iy.

™ © Boris Nichols ® Ase
% Rochelle-Maretta: Brooks

8562 E 32nd St. /S/ ie kp ech (CG #ylev 0 A

Phone:(918) 812-8578 ™ © Tonnie Smith Nichols ®

Email: Tonnie2you@msn.com : a, a
Brut; . CAL, Plan be
/S/ ™ © Rochelle-Maretta:Brooks ®

% & RFD TO: 231 LILAC ST., SYRACUSE, NY
[00000-13208] ONONDAGA COUNTY. U.S.A.

; ™ © SYRACUSESTOLEFAITHANDHOPE®
, Ly day of Xan oe g
Affirmed in the light of _/, day of month of 20/ 7 A.D.
~~

  
  
 

Boris Nichols and Tonnie Smith Nichols
Applicants Pro Per

en
Casg 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 14 of 19

eel)

> CERTIFICATE OF SERVICE
3 Copies of Applicant’s Violation Warning. Denial of Rights Under Color of Law In Opposition
4 || Were sent to the Clerk of the Court by Tonnie Nichols by hand delivery and to Counsel as
listed below
5
Jown Dowdell

© || 333 W 4th St# 411, Tulsa, OK 74103

7 By: do, Que hal cal Dore hebz.,

 

8 Boris Nichols
Tonnie Smith Nichols
9 Applicants Pro Per
8562 E 32nd St.
10 Tulsa, OK 74145
Phone: (918) 812-8578
u Email: Tonnie2you@msn.com
Boris Nichols, Pro Se Plaintiff
12
13
14
15
16
17
18
19
20
21

22

 

 

 
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 15 of 19

Violation Warning
Denial of Rights Under Color of Law

> Violation Warning—18 U.S.C. §242; 18 U.S.C. §245; 42 U.S.C. §1883

    

Form COL

      

   
   

 

Name and address of Citizen Nainp and ESSERE Wtotlco Recipient
Tonnia Nichols and Boris Nicho!s 333 west fourth st. room 441
clo 8562 @ 32nd st tulsa ok 74145 Tulsa, OK 74103

Cttizen's statement:

THE FORCLOSURE CASE HAS NO MERIT, AND SHOULD BE VACATED
The slander of a contract that, was aver entered In the case, hor viewed by this person not court

 

| certify that the forgoing information stated here is true and correct.
Citizen’s signature

>So —Hikobh » omer Ute | Date » ‘aria

Legal Notice and Warning

Federal law provides that it is a crime to violate the Rights of a citizen under the color-of-law. You
can be arrested for this crime and you can also be held personally lable for civil damages.

Attempting to cause a person to do something by telling that person that such action is required by law, when
itis not required by law, may be a felony.

18 USC §242 provides that whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State, Territory, Commonwealth, Possession, or District to the deprivation
of any rights, privileges, or immunities secured or protected by the Constitution or laws of the United States
.-. Shall be fined under this title or imprisoned not more than one year, or both.

18 USC §245 provided that Whoever, whether or not acting under color of law, intimidates or interferes with
any person from participating in or enjoying any benefit, service, privilege, program, facility, or activity
provided or administered by the United States; [or] applying for or enjoying employment, or any perquisite
thereof, by any agency of the United States; shall be fined under this title, or imprisoned not more than one
year, or both.

42 USC §1983 provides that every person who, under color of any statute, ordinance, regulation, custom,
or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen
of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law,
suit in equity, or other proper proceeding for redress.

Warning, you may be in violation of Federal Law and persisting with your demand may lead to your arrest
and/or civil damages! Also understand that the law provides that you can be held personally responsible and
liable, as well as your company or agency.

You are advised to cease and desist with your demand and to seek personal legal counsel if you do not
understand the law.

Notiqgoag Rensiceid Tonnie Nichols, .

I, ore d “\o rtify that | personally detivered this notice to above named recipient
and address on “_at $35 4u

Public Domain—Privacy Form COL(01)

€ : | | Koon ly

12- 20 -—2O IF

 

      

  

TA
. HARRIS
Notary Public in and for
STATE OF OKLAHOMA
yay Commission #99020512
Expires: February 8, 2020
eS AM

i
SESE IESE ICIONS IONS

 
      
   
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 16 of 19

Untitled
cc:

DEPARTMENT OF JUSTICE
Attorney General william Barr
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

SUPREME COURT
attn:court of records
1 First St NE, Washington, DC 20543

Page 1
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 17 of 19

]

5 CERTIFICATE OF SERVICE

3 Copies of Applicant’s Violation Warning. Denial of Rights Under Color of Law In Opposition

4 || Were sent to the Clerk of the Court by Tonnie Nichols by hand delivery and to Counsel as
listed below

5

6 Jown Dowdell
333 W 4th St# 411, Tulsa, OK 74103

7 By: by Us _| ie ol \ cal ore? hel_z

Boris Nichols
8 Tonnie Smith Nichols
Applicants Pro Per
9 8562 E 32nd St.
1 Tulsa, OK 74145
0 Phone: (918) 812-8578
Email: Tonnie2you@msn.com
11 Boris Nichols, Pro Se Plaintiff
12
13
14
15
16
17
18
19
20
21

22

 

 

 
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 18 of 19

Violation Warning
Denial of Rights Under Color of Law

> Violation Warning—18 U.S.C. §242: 18 U.S.C. §245; 42 U.S.C. §1983

      

 

Form COL

 
       

 

Name end address of Citizen Nai jotice Recipient
Tonnie Nichols and Boris Nichots "ESN EBoRRE an
c/o 8562 @ 32nd st tulsa ok 74145 Tulsa, OK 74103

Citizen's statement:

THE FORCLOSURE CASE HAS NO MERIT, AND SHOULD BE VACATED
The slander of a contract that, was ever entered In the case, nor viewod by this person not court

 

! certify that the forgoing information stated here is true and correct.
Citizen’s signature

~ 2 i
SPTin 0) ( Y 0 : | tel | Date » 12/17/2019

Legal Notice and Warning
Federal law provides that It Is a crime to viciate the Rights of a citizen under the color-of-law. You
can be arrested for this crime and you can also be held personally lable for civil damages.

Attempting to cause a person to do something by telling that person that such action is required by law, when
it is not required by law, may be a felony.

18 USC §242 provides that whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State, Territory, Commonwealth, Possession, or District to the deprivation
of any rights, privileges, or immunities secured or protected by the Constitution or laws of the United States
.» Shall be fined under this title or imprisoned not more than one year, or both.

18 USC §245 provided that Whoever, whether or not acting under color of law, intimidates or interferes with
any person from participating in or enjoying any benefit, service, privilege, program, facility, or activity
provided or administered by the United States; [or] applying for or enjoying employment, or any perquisite
thereof, by any agency of the United States; shall be fined under this title, or imprisoned not more than one
year, or both. .

42 USC §1983 provides that every person who, under color of any statute, ordinance, regulation, custom,
or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen
of the United States or other person within the jurisdiction thereof fo the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law,
suit in equity, or other proper proceeding for redress.

Warning, you may be in violation of Federal Law and persisting with your demand may lead to your arrest
and/or civil damages! Also understand that the law provides that you can be held personally responsible and
liable, as well as your company or agency.

You are advised to cease and desist with your demand and to seek personal legal counsel if you do not
understand the law.

 

    

   

  

be
. YANETTA HARRIS
Notary Public tn and for
STATE OF OKLAHOMA
yaf Commission #99020512
Expires: February 8, 2020
% % S-

SEI TERRE REORE RS

 
     
    
   
Case 4:19-cv-00482-JED-FHM Document 9 Filed in USDC ND/OK on 12/20/19 Page 19 of 19

Untitled
CC:

DEPARTMENT OF JUSTICE
Attorney General william Barr
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

SUPREME COURT
attn:court of records
1 First St NE, Washington, DC 20543

Page 1
